DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Amended claims 1 thru 7 and 9 thru 20 have been entered into the record.  Claim 8 has been cancelled.
Response to Amendment
The amendment to P[0114] overcomes the drawing objection to Figure 11 from the previous office action (3/3/2021).  The drawing objection to Figure 11 is withdrawn.
The amendment to P[0214] overcomes the specification objection to P[0214] from the previous office action (3/3/2021).  The specification objection to P[0214] is withdrawn.
The amendments to claims 16 and 17 cause 35 U.S.C.112(f) to no longer be invoked as stated in the previous office action (3/3/2021).  35 U.S.C.112(f) is no longer invoked for this application.
The amendments to claims 1, 16 and 20 overcome the 35 U.S.C. 101 rejections from the previous office action (3/3/2021). The 35 U.S.C. 101 rejections are withdrawn.
Response to Arguments
The drawing objection directed to Figures 3 thru 6 from the previous office action was only addressed partially with the addition of “General Motors”.  There should still be a statement preceding the trademark material in the specification that identifies the trademark material as such.  For example, adding the sentence, “The Chevrolet Colorado included in Figures 3 thru 6 is a registered trademark of General Motors.”
The various trademarks and trade names provided by the examiner in the previous office action (3/3/2021) were not addressed in the applicant’s response of 6/17/2021, and are restated below in this office action.
Drawings
The vehicle name "Chevrolet Colorado" that forms a part of the drawings (Figures 3 thru 6) is a registered trademark of General Motors. The specification must be amended to include a statement preceding the identifying of the trademark material forming part of the figure and the name of the owner of the trademark.
Specification
The use of the terms Toyota, Camry, General Motors, Aptiv, Chevrolet, Colorado, Texas Instruments, Ford, Mustang, Atmel, ZigBee, Bluetooth, Apple and Samsung which are trade names or marks used in commerce, have been noted throughout this application. The terms should be accompanied by the generic terminology; furthermore the term should be capitalized wherever it appears or, where appropriate, include a proper symbol indicating use in commerce such as ™, SM , or ® following the term.
Although the use of trade names and marks used in commerce (i.e., trademarks, service marks, certification marks, and collective marks) are permissible in patent applications, the proprietary nature of the marks should be respected and every effort made to prevent their use in any manner which might adversely affect their validity as commercial marks.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 17 and 18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 17 recites “one or more processors” in line 2, while claim 16 also recites “one or more processors” (line 3).  It is unclear if these are the same one or more processors, or new one or more processors.  Based on the description of Figure 27 (P[0170] thru P[0178]) and Figure 27, the examiner assumes the processors of claim 16 are the same processors of claim 17.  If this is not the case, the processors of claim 17 should include a designation (graphical) to distinguish them from the processors of claim 16.
Claim 17 recites “a non-transitory computer readable medium” in lines 2 and 3, while claim 16 also recites “a non-transitory computer readable medium” (lines 3 and 4).  It is unclear if these are the same non-transitory computer readable medium, or new non-transitory computer readable medium.  Based on the description of Figure 27 (P[0170] thru P[0178]) and Figure 27, the examiner assumes the processors of claim 16 are the same processors of claim 17.  Because the processors are the same, then the non-transitory computer readable medium should be the same.
Allowable Subject Matter
Claims 1 thru 16, 19 and 20 have been indicated as allowable.
The following is a statement of reasons for the indication of allowable subject matter:  The reason for indicating allowable subject matter over the prior art of record is based on the claim amendments of 6/17/2021. The claim amendments moved the previously indicated allowable subject matter into the independent claims.  The closest prior art of record is Cancilla et al Patent Application Publication Number 2006/0101074 A1.  Cancilla et al disclose a diagnostic device receives a first set of search criteria related to a problem with a vehicle, and the diagnostic device stores the first set of search criteria.  In response to receiving a second set of search criteria, the diagnostic device can compare it with the first set of search criteria in order to identify a pattern between the two sets of search criteria.  The diagnostic device can then alter the second set of search criteria based on the pattern between the two sets of search criteria.
In regards to claims 1, 16 and 20, Cancilla et al, taken either individually or in combination with other prior art, fails to teach or render obvious a method performing the receiving, by a computing device, of textual vehicle service content, and identifying, by the computing device, of a vehicle scan tool function relevant to associated text at a location within the textual vehicle service content.  The identifying of the vehicle scan tool function includes determining a temporal vehicle service phase described by the textual vehicle service content, and identifying the vehicle scan tool function based on the temporal vehicle service phase.  The method further performs the modifying, by the computing device, of the textual vehicle service content to include a selectable link at the location of the associated text.  The selectable link is selectable to initialize a vehicle scan tool to perform the identified vehicle scan tool function on a vehicle.  The method .
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DALE W HILGENDORF whose telephone number is (571)272-9635.  The examiner can normally be reached on Monday - Friday 9-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DALE W HILGENDORF/Primary Examiner, Art Unit 3662